


Exhibit 10.17

 

June 3, 2010

 

Mr. Walter J. Scheller, III

2083 Blairmont Drive

Pittsburgh, PA 15241

 

Mr. Scheller:

 

We are pleased that you have accepted our offer to employ you as the President &
Chief Operating Officer at Jim Walters Resources, (“JWR”).  The purpose of this
letter is to confirm your acceptance of the terms of your employment with us,
which is subject to the satisfactory completion of reference checks and a drug
test.  This offer will remain valid until and through June 10, 2010.

 

1.             As the President and Chief Operating Officer of JWR you shall
report to and serve at the direction of the Chief Executive Officer-WLT, or to
such other person as may be designated from time to time.  Your responsibilities
will include developing the overall business strategy for JWR; to direct and
control all functions and activities of JWR, to include production, safety, and
finance of metallurgical coal and natural gas; and to achieve goals and
objectives in the areas of growth, profitability, asset management and return on
investment.  Such responsibilities may be changed from time to time.

 

2.             Your compensation package will be as follows:

 

(a)                                  Base Salary

 

$33,333.33 per month ($400,000 annually), which will be paid semi-monthly in
accordance with the payroll practices of JWR, as they may change from time to
time.

 

(b)           Bonus

 

Your annual target bonus will be 75% of your base salary.  The amount of your
bonus will fluctuate based upon actual performance under the Company’s bonus
plan as in effect from time to time. Participation in the bonus pool is
dependent upon the achievement of the Company’s annual financial and other
goals, as well as the accomplishment of individual objectives mutually agreed
upon in writing each year.  To receive a bonus, you must be employed at the time
the bonus is paid.  For the current fiscal year, if you are employed for at
least three months, you will

 

1

--------------------------------------------------------------------------------


 

be eligible to participate in the bonus plan and your bonus will be pro-rated
from your date of hire.

 

Please note that participation in the Employee Stock Purchase Plan is a
condition to participation in the bonus pool.

 

Bonus payments may be recovered from an employee by the Company, at the
direction of the Compensation Committee of the Board of Directors, if any of the
Company’s financial statements are required to be restated due to errors,
omissions, fraud, or misconduct.  This includes any past or future compensation
with respect to any fiscal year of the Company for which the financial results
are negatively affected by such restatement.

 

(c)           Long-Term Incentive

 

You will be eligible to participate in the Company’s long-term incentive plan
(annual stock grant) as it applies to other executives and subject to terms of
the Company’s Long-Term Incentive Plan.  The economic value of this award at
target is $300,000.

 

(d)           Benefits

 

·                  Reimbursement for all reasonable out-of-pocket business
expenses incurred by you in the performance of your duties hereunder, in
accordance with the policies, practices and procedures of the Company relating
to reimbursement of business expenses incurred by Company employees in effect at
any time during the 12 month period preceding the date you incur the expenses;
provided, however, that any such expense reimbursement will be made no later
than the last day of the calendar year following the calendar year in which you
incur the expense, will not affect the expenses eligible for reimbursement in
any other calendar year, and cannot be liquidated or exchanged for any other
benefit.

 

·                  Participation in the Company’s life and health insurance
benefit programs after 60 days of employment and in accordance with their terms,
as they may change from time to time.  Additional benefit plan information will
be available for your review upon request.  During the first 60 days of your
employment, the Company will reimburse you for your costs related to COBRA
coverage.

 

·                  Participation in the Company’s retirement plan according to
its terms as it may change from time to time.  Information on the retirement
plan will be available for your review upon request. Your eligibility to
participate will be consistent with the requirements of ERISA.

 

·                  Eligibility for 20 business days of vacation and 10 Company
paid holidays to be used each year in accordance with the Company’s policy, as
it may change from time to time

 

2

--------------------------------------------------------------------------------


 

·                  Eligibility for a monthly auto allowance of $1,500, subject
to the usual withholding taxes.

 

·                  Relocation to Birmingham, Alabama, in accordance with the
provisions of the Walter Energy, Inc. Policy for “Relocation Expenses —
Transferred Employees.”

 

·                  A signing bonus of $100,000 to be paid after your start date.

 

·                  A recommendation to the Board of Directors that you be
granted equity in Walter Energy, Inc. valued at $500,000 with half of this value
in nonqualified stock options (NQSO’s) and one-half of this value in restricted
stock units (RSU’s), both of which are to be ratably vested over a 3-year time
period.

 

3.             It is agreed and understood that: your employment with JWR is to
be at will, and either you or the Company may terminate the employment
relationship at any time for any reason, with or without cause, and with or
without notice to the other; nothing herein or elsewhere constitutes or shall be
construed as a commitment to employ you or pay you severance, other than stated
above, for any period of time; you have read and understood this paragraph in
making the decision to leave the employ of your present employer and, if
applicable, to forego other job opportunities.  It is also understood that you
voluntarily sought employment with the Company without being offered inducements
to do so.

 

4.             You agree that all inventions, improvements, trade secrets,
reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by you during the period of your employment with
the Company, either solely or in collaboration with others, which relate to the
actual or anticipated business or research of the Company, which result from or
are suggested by any work you may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company.  You hereby assign to the Company your entire right and interest in
any such Developments, and will hereafter execute any documents in connection
therewith that the Company may reasonably request.  This section does not apply
to any inventions that you made prior to your employment by the Company, or to
any inventions that you develop entirely on your own time without using any of
the Company’s equipment, supplies or facilities, or the Company’s or its
customers’ confidential information which do not relate to the Company’s
business, anticipated research and development, or the work you have performed
for the Company.

 

5.             As an inducement to the Company to make this offer to you, you
represent and warrant that you are not a party to any agreement or obligation
for personal services, and there exists no impediment or restraint, contractual
or otherwise on your power, right or ability to accept this offer and to perform
the duties and obligations specified herein.

 

6.             In the event of your Involuntary Termination (as defined below),
other than for “Cause” (also defined below), other than as a result of death or
disability, you will be eligible for the following severance benefits, in
accordance with all government regulations, e.g. IRC 409A:

 

·                  12 months of base salary continuation and target bonus.

 

3

--------------------------------------------------------------------------------


 

·                  Continued participation in benefits, to the extent the plans
allow, until the earlier of the 12th-month anniversary of the termination date
or until you are eligible to receive comparable benefits from subsequent
employment.  The COBRA election period will not commence until the expiration of
that 12-month period. If continued participation in any benefit plan will result
in taxable reimbursement payments to you, the payment will be provided only if
the filing of the claim for payment and completion of the reimbursement payment
can reasonably be completed by the end of the calendar year following the year
in which the expense is incurred.

 

“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).

 

“Cause” shall mean your: (a) willful and continued refusal to perform the duties
of your position (other than any such failure resulting from your incapacity due
to physical or mental illness), (b) conviction or guilty plea of a felony
arising from any act of fraud, theft, embezzlement or willful dishonesty in
relation to the business or affairs of the Company or any other felonious
conduct on your part that is demonstrably detrimental to the best interests of
the Company or any subsidiary or affiliate, or (c) fraudulent preparation of
financial information of the company or any subsidiary or affiliate.

 

To be entitled to severance benefits under this paragraph you must terminate
employment from the Company.  For this purpose, your termination of employment
must be considered a “separation from service” within the meaning of Code
§409A(a)(2)(A)(i) and any guidance or regulations issued thereunder.

 

Payments of severance pay made pursuant to this paragraph shall be paid to you
at the Company’s normal payroll dates as if you were still employed by the
Company.  The Company will not accelerate or delay payment of such amounts to an
earlier or later date except to the extent such change in payment date is
permissible under Section 409A of the Code.

 

7.             Non-Compete.  It is understood and agreed that you will have
substantial relationships with specific businesses and personnel, prospective
and existing, vendors, contractors, customers, and employees of the Company that
result in the creation of customer goodwill. Therefore, following the
termination of employment under this Agreement for any reason and continuing for
a period of 12 months from the date of such termination, so long as the Company
or any affiliate, successor or assigns thereof is in the coal mining business or
like business within the Restricted Area (defined as mining industries in which
the Company competes at the time of your separation), unless the Board of
Directors approves an exception. You shall not, directly or indirectly, for
yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

a.               Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to the Company,
including but not limited to JWR or any other affiliated companies; or

 

4

--------------------------------------------------------------------------------


 

b.     Hire away any independent contractors or personnel of the Company and/or
entice any such persons to leave the employ of the Company or its affiliated
entities without the prior written consent of the Company

 

8.             Non-Disparagement. Following the termination of employment under
his Agreement for any reason and continuing for so long as the Employer or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, Employee shall not, directly or indirectly, for
himself or herself or on behalf of, or in conjunction with, any other person,
persons, company, partnership, corporation, business entity or otherwise:

 

a. Make any statements or announcements or permit anyone to make any public
statements or announcements concerning Employee’s termination with Employer, or

 

b. Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of the Employer or its affiliated entities.

 

9.             You acknowledge that the Company expects you to respect and
safeguard the trade secrets and confidential information of your former
employers. You acknowledge that the Company’s electronic communication systems
(such as email and voicemail) are maintained to assist in the conduct of the
Company’s business and that such systems and data exchanged or stored thereon
are Company property.  You agree not to disclose to the Company, use in their
respective businesses, or cause them to use any information or material that is
confidential to any former employer, unless such information is no longer
confidential, or the Company or you have obtained the written consent of such
former employer to do so.  Similarly, you acknowledge and agree that so long as
you are an employee of the Company or in the event you leave the employ of the
Company, you will respect and safeguard Company’s trade secrets and confidential
information.

 

10.           Tax Compliance Delay in Payment. If the Company reasonably
determines that any payment or benefit due under this Agreement, or any other
amount that may become due to you after termination of employment, is subject to
Section 409A of the Code, and also determines that you are a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, upon your
termination of employment for any reason other than death (whether by
resignation or otherwise), no amount may be paid to you or on your behalf
earlier than six months after the date of your termination of employment (or, if
earlier, your death) if such payment would violate the provisions of
Section 409A of the Code and the regulations issued thereunder, and payment
shall be made, or commence to be made, as the case may be, on the date that is
six months and one day after your termination of employment (or, if earlier, one
day after your death).  For this purpose, you will be considered a “specified
employee” if you are employed by an employer that has its stock publicly traded
on an established securities market or certain related entities have their stock
traded on an established securities market and you are a “key employee”, with
the exact meaning of “specified employee”, “key employee” and “publicly traded”
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder. 
Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.

 

5

--------------------------------------------------------------------------------


 

11.           You and the Company intend that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In the event that any provision of this Agreement is
determined by you or the Company to not comply with Code Section 409A, the
Company shall fully cooperate with you to reform the Agreement to correct such
noncompliance to the extent permitted under any guidance, procedure, or other
method promulgated by the Internal Revenue Service now or in the future that
provides for such correction as a means to avoid or mitigate any taxes,
interest, or penalties that would otherwise be incurred by you on account of
such non-compliance.

 

12.           You acknowledge and agree that you have read this letter agreement
carefully, have been advised by the Company to consult with an attorney
regarding its contents, and that you fully understand the same.

 

13.           It is agreed and understood that this acceptance letter shall
constitute our entire agreement with respect to the subject matter hereof and
shall supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to your employment with the Company. The parties to
this Agreement agree that the existence and terms of this Agreement will remain
confidential. This letter agreement will be interpreted under and in accordance
with the laws of the State of Florida without regard to conflicts of laws.

 

Walt, we are delighted that you are joining JWR and we look forward to working
with you.  If the terms contained within this letter are acceptable, please sign
one of the enclosed copies and return it to me in the envelope provided.

 

Best Regards,

 

 

/s/ Joseph B. Leonard

 

6/2/10

 

 

 

Joseph B. Leonard

 

Date

Chief Executive Officer

 

 

Walter Energy, Inc.

 

 

 

 

ACCEPTANCE

 

I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same.  I approve and
accept the terms set forth above as governing my employment relationship with
the Company.

 

 

/s/ WJ Scheller

 

6/4/10

 

 

 

Walter J. Scheller, III

 

Date

 

6

--------------------------------------------------------------------------------
